 
   

    
    

+ 8655236529 2-12-20 10:48

 

 

 

 

 

“oo Blount County, Terinessee:

> 3:20-cv-00073-DCLC-DCP. Docum
To: 8655236529 From: Jennifer Cutshaw 2-12-20 10:48am p.3 of 7

        

  

sporting timber,

peri Employee to:operate os 7 care

Employee committed

 

thie docttiie of Respondeat Supetion. 0.

 

suffered Severe bodily harm, <9.

 

 
To: 8655236529 From: Jennifer Cutshaw 2-12-20 10:48am p.4 of 7

        

  

 

21120. Page 3 of 7. PagelD #:¢

 
 
To: 8655236529 i 2-12-20 10:48am p.5 of 7

 

 

 

 
of 7

   
 

     

To: 9655236529 From: Jennifer Cutshaw 2-12-20 10:48am op. 6

 

 

 

 

 

 
 
   

 

+ 8655236529 2-12-20 10:48am op. 7 of 7

     

 
To: 8655236529 From: Jennifer Cutshaw 2-13-20 2:24pm op. 2 oof 2

 

 

 

0. 0:00) peisonal: property exerhiption fiom execution or
tered against'you. int this: action and you wish to > claim

"books. Should you wor
‘tinderstand yo 1ow:to exercise it 3 ay wisl it 0. seek the counsel ofa fa lawyer.

 

 

- . Deputy Sheriff ~
FE SUMMONS.

 

-, 2020, I served this: summons: sto together - as

 

 

 

 

 

 
